Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1, 2, 4-12, and 14-20 are currently pending and are addressed below.

Response to Amendment
The amendment filed 07/28/2022 has been entered. Claims 1, 2, 4-12, and 14-20  are currently pending. The previous 35 USC 112 rejection is overcome by Applicant’s amendments and comments.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0171671) in view of Nwankpa et al. (Activation Functions: Comparison of Trends in Practice and Research for Deep Learning, 2018).

Regarding claim 1:
Huang teaches a robot comprising: 
a plurality of sensors (see at least abstract, ¶0002-0020); 
a communication unit (see at least abstract, ¶0002-0020); and 
a processor configured to: 
collect sensor data from the plurality of sensors, the sensor data related to a task being performed by the robot based on an artificial intelligence (AI) model, the AI model including a trained neural network (see at least ¶0030-0031 ¶0110); 
determine, based on the sensor data and the Al model, that a probability of completing the task is below a threshold (see at least ¶0251); 
in response to the determination: send, via the communication unit, a request for operator assistance to a remote computing device (see at least ¶0251); 
receive, via the communication unit, teleoperation data from the remote computing device (see at least ¶0251); and 
cause, based on the teleoperation data, the robot to execute the task (see at least ¶0251); and 
generate, based on the sensor data and results of the executing the task, training data for updating the Al model (see at least ¶0015-0020, ¶0252).
Huang does not explicitly disclose determining the probability in the manner claimed. Huang does further teach utilizing a deep neural network to determine probability of success (see at least ¶0253). Huang also further teaches utilizing a softmax function in a DNN for a different purpose in another embodiment (see at least ¶0443-0450).
The Examiner notes that such probability determination by a neural network is among the most common activation functions utilized in neural nets, commonly referred to as a “softmax function”. The Examiner further notes that softmax occurs particularly commonly in the layers of a deep neural network, as taught by Nwankpa et al. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the DNN for determining a probability of success as taught by Huang by utilizing the well-known softmax activation function as taught by Nwankpa in order to build a conventional DNN utilizing conventional activation functions for the purpose of translating outputs to usable probabilities.

Regarding claims 4 and 14:
Huang teaches the limitations as in claim 3 and 13 above. Huang does not explicitly teach determining the probability based on a distribution of levels of outputs of the neural network.
However, the Examiner notes that Huang’s teaching of utilizing a neural network to determine the probability at least suggests basing the probability, at least partially on the distribution of levels of outputs, since the relative levels of various outputs of a neural network is integral to the functioning of the network. 
Therefore, it would have been obvious, if not inherent that in order to determine the probability based on the output of a neural network as taught by Huang, the relative outputs of the neural networks would be taken into account in making the determination, since this is the general format of neural network outputs.

Regarding claim 5:
Huang further teaches wherein the trained neural network is partially trained based on further training data, the further training data being collected from a plurality of user devices, the plurality of user devices being operated by a plurality of users to control a virtual robot to execute a plurality of tasks (see at least ¶0217-0218, 0227-0231). 

Regarding claims 6 and 16:
Huang further teaches wherein the training data include a part of the sensor data, the part of the sensor data being collected during a period preceding the determination that the probability of competing the task is below the threshold (see at least ¶0247-0251).
Huang does not explicitly teach the period being of a predetermined length. However, the Examiner notes that the instant claim language does not specify any particular time period, or any connection between the predetermined period and any other aspect of the claim. Additionally, the claim merely specifies that a part of the sensor data is collected during a period of time of predetermined length. Therefore, any portion of data collected during any set amount of time, including a single clock cycle, a predetermined amount of time for a particular task or subtask, a duty cycle of a sensor, etc. would meet this claim limitation. Therefore, broadly interpreted, Huang meets the claim limitation based on gathering data prior to the determination.

Regarding claims 7-8 and 17-18:
Huang teaches the limitations as in claim 1 above. Huang further teaches wherein the robot performs object recognition and manipulation tasks utilizing the AI engine, which requires knowing an object’s relative position (see at least ¶0237, ¶0279-0282, ¶0344-0345). 
Huang does not explicitly teach the teleoperation data including a clue indicative of the location of an object in an image.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention, based on Huang’s combined teachings and suggestions of a human augmented robot learning system including object recognition and locating, that when applying the suggested solution of requesting teleoperator assistance, as taught by Huang to the problem of object recognition and manipulation, as further taught by Huang, providing the teleoperator assistance would include assisting the robot to locate the object in the image.



Regarding claim 9:
Huang further teaches wherein: the task includes grasping, based on the sensor data, by a manipulator of the robot, an object in a working environment of the robot; and the teleoperation data include information regarding commands for one or more actuators of the manipulator (see at least ¶0231-0237).

Regarding claim 10:
Huang further teaches wherein the request for the operator assistance includes a message describing the task in one or more human languages (see at least ¶0307).
Regarding claims 11, 15, and 20, Huang teaches a method and computer readable medium performing the method as in claims 1 and 4-10 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Nwankpa as applied to claim 1 above, in view of Zack et al. (US 2002/0124041).

Regarding claims 2 and 12:
Huang teaches the limitations as in claim 1 and 11 above. Huang does not explicitly teach the probability of completing the task being based on a threshold amount of time for completing the task.
Zack teaches a system and method of managing a system attempting to perform a task, wherein the system determines that a task is unable to be completed in a threshold period of time (see at least abstract, ¶0002-0019).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic task evaluation system and method as taught by Huang with the technique of determining if a task is completable in a predetermined period of time as taught by Zack in order to ensure a task is properly performed in a reasonable amount of time allotted to the robot, allocating resources effectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan Rink/Primary Examiner, Art Unit 3664